DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to application filed on 3/29/2021.
Claims 11, and 22 have been amended in this action.
Claims 31-33 have been added in this action.
Claims 1-33 are pending.
Claims 1-33 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Korytnyk (Reg. No. 43,400) on 2/24/2022.

Amendment to the Claims:
	This listing of claims will replace all prior version and listings of claims in the application.
Listing of Claims:

store, on the one or more servers, an inventory of mobile applications installed on a first mobile device and program data for the mobile applications;
associate the stored inventory of mobile applications and the stored program data with a user account;
receive an indication from the first mobile device that at least one of the mobile applications installed on the first mobile device and the program data for the at least one of the mobile applications are to be provided to a second mobile device;
receive, from the second mobile device, an identifier corresponding to the user account;
determine, based on capabilities of the second mobile device, whether the at least one mobile application is compatible with the second mobile device; and
after receiving, from the second mobile device, the identifier corresponding to the user account, transmit, to the second mobile device, the at least one of the mobile applications and the program data for the at least one of the mobile applications if the at least one of the mobile applications was determined to be compatible with the second mobile device.



3. (Original) The system of claim 2, wherein the software at the second mobile device is an application.

4. (Original) The system of claim 2, wherein the software at the second mobile device is a download assistance tool.

5. (Original) The system of claim 1, wherein the executable instructions, when executed by the at least one processor, further cause the one or more servers to: 
if the at least one of the mobile applications is determined to be incompatible with the second mobile device, the one or more servers transmit to the second mobile device a version of the at least one of the mobile applications that is compatible with the second mobile device.

6. (Original) The system of claim 1, wherein the one or more servers receive the indication from the first mobile device and transmit the at least one of the mobile 

7. (Original) The system of claim 1, wherein the executable instructions, when executed by the at least one processor, further cause the one or more servers to store the inventory and the program data in one or more databases associated with the user account.

8. (Original) The system of claim 1, wherein the program data for the at least one of the mobile applications includes user program data generated based on interactions of a user of the first mobile device with the at least one of the mobile applications.

9. (Original) The system of claim 1, wherein the executable instructions, when executed by the at least one processor, further cause the one or more servers to determine, based on the capabilities of the second mobile device, whether the program data for the at least one mobile application is compatible with the second mobile device.

10. (Original) The system of claim 1, wherein the executable instructions, when executed by the at least one processor, further cause the one or more servers to:
enable a user of the first mobile device to pay for the at least one mobile application using the first mobile device;
receive an indication from the first mobile device that the at least one of the mobile applications is to be provided to a third mobile device;

transmit, to the third mobile device, the at least one of the mobile applications, without further payment for the at least one of the mobile applications, if the at least one of the mobile applications was determined to be compatible with the third mobile device and the user of the first mobile device has paid for the at least one mobile applications.

11. (Currently Amended) A computer program productcomprising a non-transitory computer readable medium, the non-transitory computer readable medium comprising instructions that when executed by at least one processor of a computer system including one or more servers, cause the one or more servers to:
store, on the one or more servers, an inventory of mobile applications installed on a first mobile device and program data for the mobile applications;
associate the stored inventory of mobile applications and the stored program data with a user account;
receive an indication from the first mobile device that at least one of the mobile applications installed on the first mobile device and the program data for the at least one of the mobile applications are to be provided to a second mobile device;

determine, based on capabilities of the second mobile device, whether the at least one mobile application is compatible with the second mobile device; and
after receiving, from the second mobile device, the identifier corresponding to the user account, transmit, to the second mobile device, the at least one of the mobile applications and the program data for the at least one of the mobile applications if the at least one of the mobile applications was determined to be compatible with the second mobile device.

12. (Original) The computer program product of claim 11, wherein the executable instructions, when executed by the at least one processor, further cause the one or more servers to operate with software at the second mobile device to transmit to the second mobile device the at least one of the mobile applications and the program data for the at least one of the mobile applications so that the at least one of the mobile applications may be installed on the second mobile device.

13. (Original) The computer program product of claim 12, wherein the software at the second mobile device is an application.

14. (Original) The computer program product of claim 12, wherein the software at the second mobile device is a download assistance tool.

15. (Original) The computer program product of claim 11, wherein the executable instructions, when executed by the at least one processor, further cause the one or more servers to: 
if the at least one of the mobile applications is determined to be incompatible with the second mobile device, the one or more servers transmit to the second mobile device a version of the at least one of the mobile applications that is compatible with the second mobile device.

16. (Original) The computer program product of claim 11, wherein the one or more servers receive the indication from the first mobile device and transmit the at least one of the mobile applications and the program data for the at least one of the mobile applications to the second mobile device wirelessly over a mobile network.

17. (Original) The computer program product of claim 11, wherein the executable instructions, when executed by the at least one processor, further cause the one or more servers to store the inventory and the program data in one or more databases associated with the user account.

18. (Original) The computer program product of claim 11, wherein the program data for the at least one of the mobile applications includes user program data generated based on interactions of a user of the first mobile device with the at least one of the mobile applications.

19. (Original) The computer program product of claim 11, wherein the executable instructions, when executed by the at least one processor, further cause the one or more servers to determine, based on the capabilities of the second mobile device, whether the program data for the at least one mobile application is compatible with the second mobile device.

20. (Original) The computer program product of claim 11, wherein the executable instructions, when executed by the at least one processor, further cause the one or more servers to:
enable a user of the first mobile device to pay for the at least one mobile application using the first mobile device;
receive an indication from the first mobile device that the at least one of the mobile applications is to be provided to a third mobile device;
determine, based on the capabilities of the third mobile device, whether the at least one mobile application is compatible with the third mobile device; and
transmit, to the third mobile device, the at least one of the mobile applications, without further payment for the at least one of the mobile applications, if the at least one of the mobile applications was determined to be compatible with the third mobile device and the user of the first mobile device has paid for the at least one mobile applications.

for synching mobile applications and associated program data across multiple mobile devices, the method comprising:
storing, on one or more servers, an inventory of mobile applications installed on a first mobile device and program data for the mobile applications;
associating the stored inventory of mobile applications and the stored program data with a user account;
receiving an indication from the first mobile device that at least one of the mobile applications installed on the first mobile device and the program data for the at least one of the mobile applications are to be provided to a second mobile device;
receiving, from the second mobile device, an identifier corresponding to the user account;
determining, based on capabilities of the second mobile device, whether the at least one mobile application is compatible with the second mobile device; and
after receiving, from the second mobile device, the identifier corresponding to the user account, transmitting, to the second mobile device, the at least one of the mobile applications and the program data for the at least one of the mobile applications if the at least one of the mobile applications was determined to be compatible with the second mobile device.

22. (Original) The method of claim 21, further comprising: 


23. (Original) The method of claim 22, wherein the software at the second mobile device is an application.

24. (Original) The method of claim 22, wherein the software at the second mobile device is a download assistance tool.

25. (Original) The method of claim 21, further comprising: 
if the at least one of the mobile applications is determined to be incompatible with the second mobile device, transmitting to the second mobile device a version of the at least one of the mobile applications that is compatible with the second mobile device.

26. (Original) The method of claim 21, wherein the one or more servers receive the indication from the first mobile device and transmit the at least one of the mobile applications and the program data for the at least one of the mobile applications to the second mobile device wirelessly over a mobile network.



28. (Original) The method of claim 21, wherein the program data for the at least one of the mobile applications includes user program data generated based on interactions of a user of the first mobile device with the at least one of the mobile applications.

29. (Original) The method of claim 21, further comprising determining, based on the capabilities of the second mobile device, whether the program data for the at least one mobile application is compatible with the second mobile device.

30. (Original) The method of claim 21, further comprising:
enabling a user of the first mobile device to pay for the at least one mobile application using the first mobile device;
receiving an indication from the first mobile device that the at least one of the mobile applications is to be provided to a third mobile device;
determining, based on the capabilities of the third mobile device, whether the at least one mobile application is compatible with the third mobile device; and
transmitting, to the third mobile device, the at least one of the mobile applications, without further payment for the at least one of the mobile applications, if the at least one of the mobile applications was determined 

31. (New) The system of claim 1, wherein the instructions, when executed by the at least one processor, further cause the one or more servers to:
receive an indication from the first mobile device that a plurality of the mobile applications installed on the first mobile device and the program data for the plurality of mobile applications are to be provided to a second mobile device;
determine, based on capabilities of the second mobile device, whether the plurality of mobile applications are compatible with the second mobile device; and
after receiving, from the second mobile device, the identifier corresponding to the user account, transmit over a wireless network, to the second mobile device, those of the plurality of mobile applications that were determined to be compatible with the second mobile device and the program data for those of the plurality of mobile applications that were determined to be compatible with the second mobile device.

32. (New) The computer program product of claim 11, wherein the instructions, when executed by the at least one processor, further cause the one or more servers to:
receive an indication from the first mobile device that a plurality of the mobile applications installed on the first mobile device and the program data for 
determine, based on capabilities of the second mobile device, whether the plurality of mobile applications are compatible with the second mobile device; and
after receiving, from the second mobile device, the identifier corresponding to the user account, transmit over a wireless network, to the second mobile device, those of the plurality of mobile applications that were determined to be compatible with the second mobile device and the program data for those of the plurality of mobile applications that were determined to be compatible with the second mobile device.

33. (New) The method of claim 21, further comprising:
receiving an indication from the first mobile device that a plurality of the mobile applications installed on the first mobile device and the program data for the plurality of mobile applications are to be provided to a second mobile device;
determining, based on capabilities of the second mobile device, whether the plurality of mobile applications are compatible with the second mobile device; and
after receiving, from the second mobile device, the identifier corresponding to the user account, transmitting over a wireless network, to the second mobile device, those of the plurality of mobile applications that were determined 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination fail to teach, in combination of other limitations, associate the stored inventory of mobile applications and the stored program data with a user account; receive an indication from the first mobile device that at least one of the mobile applications installed on the first mobile device and the program data for the at least one of the mobile applications are to be provided to a second mobile device; receive, from the second mobile device, an identifier corresponding to the user account; determine, based on capabilities of the second mobile device, whether the at least one mobile application is compatible with the second mobile device; and after receiving, from the second mobile device, the identifier corresponding to the user account, transmit, to the second mobile device, the at least one of the mobile applications and the program data for the at least one of the mobile applications if the at least one of the mobile applications was determined to be compatible with the second mobile device as recited in independent claim 1, and further fails to teach similar worded limitations in independent claims 11, and 21.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus the pending claims 1-33 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA CHEN DENG whose telephone number is 571-272-5989.  The examiner can normally be reached on Monday to Friday 9:30 -6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANNA C DENG/Primary Examiner, Art Unit 2191